44 A.3d 292 (2012)
In re Richard D. LIEBERMAN, Respondent.
No. 12-BG-437.
District of Columbia Court of Appeals.
Filed May 24, 2012.
Before GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges; and REID, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Richard D. Lieberman, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the second report and recommendation of the Board on Professional Responsibility, the Board on Professional Responsibility's unopposed motion for reconsideration of the court's November 10, *293 2011 order denying respondent's consent to disbarment, respondent's affidavit and motion to disbar on September 19, 2011, and Bar Counsel's response, it is this 24th day of May, 2012,
ORDERED that the Board on Professional Responsibility's motion for reconsideration of the court's November 10, 2011 order denying respondent's consent to disbarment is granted. It is
FURTHER ORDERED that respondent's motion to disbar from September 19, 2011 is granted, and the respondent, Richard D. Lieberman, is hereby disbarred by consent, effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from September 19, 2011, the date of respondent's Maryland disbarment.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.